J-S22033-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: V.I.M.B.       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: H.M.J., MOTHER          :
                                    :
                                    :
                                    :
                                    :
                                    :       No. 4031 EDA 2017


           Appeal from the Decree Entered November 13, 2017
          in the Court of Common Pleas of Montgomery County
                   Orphans' Court at No.: 2016-A0055


 IN RE: ADOPTION OF: N.H.B.         :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: H.M.J., MOTHER          :
                                    :
                                    :
                                    :
                                    :
                                    :       No. 4032 EDA 2017


           Appeal from the Decree Entered November 13, 2017
          in the Court of Common Pleas of Montgomery County
                   Orphans' Court at No.: 2016-A0056


 IN RE: ADOPTION OF: J.T.C.B.       :   IN THE SUPERIOR COURT OF
                                    :        PENNSYLVANIA
                                    :
 APPEAL OF: H.M.J., MOTHER          :
                                    :
                                    :
                                    :
                                    :
                                    :       No. 4033 EDA 2017
J-S22033-18



               Appeal from the Decree Entered November 13, 2017
              in the Court of Common Pleas of Montgomery County
                       Orphans' Court at No.: 2016-A0057


BEFORE:      BENDER, P.J.E., STABILE, J., and PLATT*, J.

MEMORANDUM BY PLATT, J.:                           FILED SEPTEMBER 21, 2018

        In these consolidated cases1, H.M.J. (Mother) appeals the decree of the

Court of Common Pleas of Montgomery County (trial court) that terminated

her parental rights to her daughter, V.I.M.B. (2/08), her son, J.T.C.B. (11/09),

and her son, N.H.B. (10/13) (Children). We affirm.2

        The Montgomery County Office of Children and Youth (OCY) filed its

petition to terminate Mother’s parental rights on May 11, 2017. In an order

entered on June 27, 2017, the trial court appointed counsel to represent the

legal interests of the Children.        A guardian ad litem also represented the

Children throughout the proceedings.

        The hearing regarding these matters took place over the course of four

days. Counsel for the Children was present and actively participated in the

examination of each of the witnesses. OCY presented evidence Mother and


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 This Court consolidated these cases, sua sponte, on January 10, 2018 as
they involve related parties and issues.

2 The trial court also terminated the parental rights of the Children’s father,
N.H.B. (Father). Father has filed a separate appeal of that termination at
4041, 4049, and 4050 EDA 2017.

                                           -2-
J-S22033-18


Father had significant issues with housing, domestic violence, untreated

mental health problems, inappropriate discipline of the Children, failure to

follow professional recommendations, resistance to individuals and agencies

involved in the case, unmanaged anger, refusal to participate in family

therapy, and inconsistency in supervised visits with the Children.      Despite

OCY’s efforts to reunify the Children with their parents, the Children remained

in foster care from November 12, 2015 to the time of the hearings, a period

in excess of 24 months.

      All three children have demonstrated emotional and behavioral issues

and academic delays. N.T. 11/03/2017, at 167, 170. V.I.M.B. has a diagnosis

of post-traumatic stress disorder with a rule-out diagnosis of bipolar disorder.

Her behavioral problems include lengthy tantrums, defiance, a lack of social

skills, and a heightened fear of change.       J.T.C.B. suffers from physical

disabilities related to cerebral palsy. He also has mental health diagnoses,

including ADHD, post-traumatic stress disorder, oppositional defiant disorder,

and a rule-out diagnosis of bipolar disorder. J.T.C.B. has been hospitalized on

at least one occasion for suicidal ideations and, in March of 2017, he alleged

his older half-brother abused him sexually in the home of his birth parents.

His behavioral problems include tantrums and defiance.             N.H.B. has

developmental delays and has required instructional support in eating,

communication, and physical therapy.       Therapeutic intervention, including




                                     -3-
J-S22033-18


treatment combined with a consistent structured environment, is necessary

to prevent further deterioration. N.T. 11/03/2017, at 167, 176-177.

      OCY has had an extensive history of involvement with this family. OCY

caseworker, Kathleen Spano, worked with the family from June 24, 2011 until

December 5, 2011. N.T. 10/31/2017, at 12. She testified that the conditions

of the home were, “deplorable” and that there was a “lack of mental health

service follow-through” with regard to two children not subjects of the current

action. N.T. 10/31/2017, at 12. She testified that on September 7, 2011,

J.T.C.B. was wandering around with just a diaper on in the pouring rain. N.T.

10/31/2017, at 15. As a result, OCY removed V.I.M.B. and J.T.C.B. from their

parents’ home on September 19, 2011. N.T. 10/31/2017, at 13-14.

      Ms. Spano also testified that the house was unsafe and that conditions

in the home never improved. N.T. 10/31/2017, at 16-17. She testified that

Family Services eventually had to terminate Time Limited Family Reunification

Services because Mother and Father refused to cooperate. N.T. 10/31/2017,

at 27. Ms. Spano testified that not only did Mother and Father fail to meet

the goals set by OCY, they actually made the situation worse.             N.T.

10/31/2017, at 31.    Ms. Spano testified that Mother and Father failed to

consistently demonstrate a capacity to handle the Children and their

behaviors. N.T. 10/31/2017, at 68.

      N.H.B. was born while the other two children were in foster care. N.T.

10/31/2017, at 59. V.I.M.B. and J.T.C.B. returned to their parents’ custody


                                     -4-
J-S22033-18


on November 26, 2013, but a number of issues arose immediately.

Caseworker Chauntey Johnson, assigned to the family from February of 2013

to July of 2014, testified that, upon the Children’s return, Mother and Father

had significant problems caring for the Children on a daily basis, which was

exacerbated by the Children’s special needs and emotional disabilities. N.T.

10/31/2017, at 60-61.    Ms. Johnson observed frequent verbal altercations

between Mother and Father, including yelling and screaming, slamming doors,

and cursing. N.T. 10/31/2017, at 61-62. These altercations often played out

in the presence of the Children and had an observable negative impact on

them. N.T. 10/31/2017, at 63.

      The family lost their housing after V.I.M.B. and J.T.C.B. were returned

to their parents’ custody and the family ended up in a shelter. They were

asked to leave the shelter when Mother failed to follow shelter rules. N.T.

10/31/2017, at 68. The Children returned to the custody of OCY on July 1,

2014. N.T. 10/31/2017, at 68.

      In November of 2014, Mother and Father moved to Delaware while the

Children remained in the care of OCY. N.T. 11/06/2017, at 341. They were

returned to the physical custody of Mother and Father in Delaware on October

27, 2015.   N.T. 11/06/2017, at 349-350.       Mother and Father, however,

refused to cooperate with Delaware Children and Youth officials who then

terminated the agreement that permitted the Children to reside in Delaware.




                                    -5-
J-S22033-18


N.T. 11/06/2017, at 358-359. The Children returned to the custody of OCY

on November 12, 2015. N.T. 11/06/2017, at 358-359.

      The trial court appointed psychologist William Russell, Ph.D., an expert

in parenting capacity and parental bonding, to evaluate Mother and Father’s

capacity to parent.   N.T. 11/03/2017, at 128.      Dr. Russell recommended

weekly therapy for Mother, as well as couples counseling. N.T. 11/03/2017,

at 138-144. Despite his recommendations, Mother failed to engage

consistently in weekly therapy, and Mother and Father failed to begin couples

counseling. N.T., 11/03/2017, at 157, 163. Dr. Russell testified that volatility

remained in their relationship and Mother had not improved her pattern of

unstable behavior. N.T. 11/03/2017, at 150. Importantly, Dr. Russell testified

that he did not observe any evidence that the Children suffered any anxiety,

loss, sadness, or disruption at or after the separation from their parents. N.T.

11/03/2017, at 173-174. He further testified that neither parent could provide

safety for the Children, and, because of the continued volatility, he did not

believe they could provide permanency. N.T., 11/03/2017, at 175, 211. Dr.

Russell opined that the Children need to be placed in an environment that

provides them with consistency and structure. N.T. 11/03/2017, at 177, 180.

In conclusion, he testified, “Moving your child doesn’t mean you can protect

them.” N.T., 11/03/2017, p. 234.

      OCY placed the Children at Christ Home for Children in Warminster,

Pennsylvania in July of 2014, where they remained at the time of the trial.


                                     -6-
J-S22033-18


N.T. 11/03/2017, at 242. Glenn Serino, the house parent for the Children,

testified, “from the beginning, there were areas of concern” regarding Mother

and Father. N.T. 11/03/2017, at 254. He testified that Father would often

arrive late to visits with the Children and was disconnected throughout the

entire visit.   N.T. 11/03/2017, at 254-255.   Mother and Father would not

consistently call the Children, which would upset them. N.T. 11/03/2017, at

273. On several occasions, Father mocked J.T.C.B.’s disability, referring to

him as a “peg-leg,” which made J.T.C.B. visibly upset. N.T. 11/03/2017, at

257. According to Mr. Serino, during visits with their parents, the Children

behaved differently, whining, withdrawing, and becoming increasingly defiant.

N.T., 11/03/2017, p. 259-261. Mr. Serino testified that, as time went on, the

Children became less excited about their parents’ visits, especially when the

parents had missed the visit before. N.T. 11/03/2017, at 260.

      Visits began at Mother and Father’s home near the end of 2016. N.T.

11/03/2017, at 262. Before these visits, V.I.M.B. stated numerous times that

she was afraid to go to her parents’ house.       N.T., 11/03/2017, at 262.

Strikingly, Mr. Serino testified that Mother and Father were, “the worst

parents” that he had ever worked with, further characterizing them as

“uncooperative,” “mean-spirited,” “threatening,” and “menacing.”         N.T.

11/03/2017, at 275-276.

      OCY caseworker, Rachel Wise, assigned to this case from October 31,

2016 through the time of the termination hearing, testified that she initially


                                    -7-
J-S22033-18


tried to assist Mother and Father in pursuing the reunification plan outlined by

Dr. Russell. N.T. 11/06/2017, at 445-446. Mother and Father, however, were

not in agreement with the recommendations and, by Ms. Wise’s observation,

had no intention of complying with the plan. N.T. 11/06/2017, at 447-448.

She testified to numerous failures on the part of Mother and Father to comply

with the goals set forth to reunify them with their Children. Despite a plan for

weekly therapy, Father only attended four sessions between September and

April.     N.T., 11/06/2017, at 451. Mother and Father also failed to attend

couples therapy.     N.T. 11/06/2017, at 452-453.     In addition, Mother and

Father did not make the home renovations necessary to accommodate the

Children if they were to move back to their home. N.T. 11/06/2017, at 449-

450. Ms. Wise also testified that Mother and Father have failed to engage

appropriately with treatment providers for the Children, such as family-based

therapy and school. N.T. 11/06/2017, at 449-450.

         The Children reported that both Mother and Father threatened to put

them in the basement if they were misbehaving. N.T. 11/06/2017, at 462.

They also reported that Mother threatened to feed them to the dog.         N.T.

11/06/2017, at 462. Ms. Wise also testified that, in March 2017, visits were

suspended temporarily after a Children’s telephone hotline received a report

about alleged sexual abuse of J.T.C.B., by a sibling not a party to this case,

which allegedly took place during a visit to the parents’ home.            N.T.

11/06/2017, at 461.      OCY eventually offered one-hour weekly, supervised


                                     -8-
J-S22033-18


visits with the Children to Mother and Father. N.T. 11/06/2017, at 464. Out

of the twenty-four visits offered between May of 2017 and October of 2017,

Mother and Father only attended nine. N.T. 11/06/2017, at 464.

     The trial court entered its decree terminating Mother’s parental rights to

the Children on November 13, 2017. Mother filed her notice of appeal and

concise statement of errors complained of on appeal on December 7, 2017.

     Mother raises the following questions for our consideration:

            1. Did the honorable trial court commit error by involuntarily
     terminating [M]other’s parental rights pursuant to 23 Pa.C.S.A.
     [§]2511(a)(2), when the testimony at trial demonstrated that
     Mother had made significant efforts to (i) obtain suitable housing,
     (ii) comply with the family service plans, (iii) address the concerns
     of [OCY] and (iv) maintain a positive and important relationship
     with the Children? The evidence at trial failed to establish by clear
     and convincing evidence that the causes of any incapacity on the
     part of Mother could not or would not be remedied by Mother[?]

            2. Did the honorable trial court commit error by involuntarily
     terminating Mother’s parental rights pursuant to 23 Pa.C.S.A.
     [§]2511(a)(8), when the testimony at trial demonstrated that
     [M]other had made significant efforts to (i) obtain suitable
     housing, (ii) comply with the family service plans, (iii) address the
     concerns of [OCY] and (iv) maintain a positive and important
     relationship with the Children? The evidence at trial failed to
     establish by clear and convincing evidence that the conditions
     which led to the removal of the Children continued to exist and
     that termination of parental rights would serve the best interests
     of the Children[?]

           3. Did the honorable trial court commit error by involuntarily
     terminating Mother’s parental rights to the Children where the
     evidence confirmed that a strong and loving bond existed between
     Mother and the Children and that [OCY] was unable to establish
     by clear and convincing evidence that termination was in the best
     interests of the Children as contemplated by 23 Pa.C.S.A.
     [§]2511(b)[?]


                                     -9-
J-S22033-18


Mother’s Brief at 2 (unnecessary capitalization removed).

      Our standard of review is as follows:

      In an appeal from an order terminating parental rights, our scope
      of review is comprehensive: we consider all the evidence
      presented as well as the trial court’s factual findings and legal
      conclusions. However, our standard of review is narrow: we will
      reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Further, we have stated:

            Where the hearing court’s findings are supported by
      competent evidence of record, we must affirm the hearing court
      even though the record could support an opposite result.
                We are bound by the findings of the trial court which
         have adequate support in the record so long as the findings
         do not evidence capricious disregard for competent and
         credible evidence. The trial court is free to believe all, part,
         or none of the evidence presented, and is likewise free to
         make all credibility determinations and resolve conflicts in
         the evidence. Though we are not bound by the trial court’s
         inferences and deductions, we may reject its conclusions
         only if they involve errors of law or are clearly unreasonable
         in light of the trial court’s sustainable findings.

In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004) (citations omitted).

      The trial court terminated Mother’s parental rights pursuant to 23

Pa.C.S.A. § 2511(a)(2), (8), and (b). In order to affirm the termination of

parental rights, this Court need only agree with any one subsection of Section

2511(a). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc),

appeal denied, 863 A.2d 1141 (Pa. 2004). Requests to have a natural parent’s



                                     - 10 -
J-S22033-18


parental rights terminated are governed by 23 Pa.C.S.A. § 2511, which

provides, in pertinent part:

      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ...


            (2) The repeated and continued incapacity, abuse,
        neglect or refusal of the parent has caused the child to be
        without essential parental care, control or subsistence
        necessary for his physical or mental well-being and the
        conditions and causes of the incapacity, abuse, neglect or
        refusal cannot or will not be remedied by the parent.

                                     ...

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

      It is well settled that a party seeking termination of a parent’s rights

bears the burden of proving the grounds to so do by “clear and convincing

evidence,” a standard which requires evidence that is “so clear, direct,

weighty, and convincing as to enable the trier of fact to come to a clear



                                    - 11 -
J-S22033-18


conviction, without hesitance, of the truth of the precise facts in issue.” In re

T.F., 847 A.2d 738, 742 (Pa. Super. 2004). Further,

      A parent must utilize all available resources to preserve the
      parental relationship, and must exercise reasonable firmness in
      resisting obstacles placed in the path of maintaining the parent-
      child relationship. Parental rights are not preserved by waiting for
      a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.

In the Interest of K.Z.S., 946 A.2d 753, 759 (Pa. Super. 2008) (internal

citations omitted).

      The fundamental test in termination of parental rights under Section

2511(a)(2) was long ago stated in the case of In re Geiger, 459 Pa. 636, 331
A.2d 172 (1975). There the Pennsylvania Supreme Court announced under

what is now Section 2511(a)(2), that the petitioner for involuntary termination

must prove “[t]he repeated and continued incapacity, abuse, neglect, or

refusal of the parent has caused the child to be without essential parental

care, control, or subsistence necessary for his physical or mental well-being

and the conditions and causes of the incapacity, abuse, neglect, or refusal

cannot or will not be remedied by the parent.” Id. at 173.

      The Adoption Act provides that a trial court “shall give primary

consideration to the developmental, physical and emotional needs and welfare

of the child.” 23 Pa.C.S.A. § 2511(b). “[I]f the grounds for termination under

subsection (a) are met, a court “shall give primary consideration to the

developmental, physical and emotional needs and welfare of the child.” 23


                                     - 12 -
J-S22033-18


Pa.C.S.A. § 2511(b). The emotional needs and welfare of the child have been

properly interpreted to include “[i]ntangibles such as love, comfort, security,

and stability.” In re T.S.M., 6201 Pa. 602, 71 A.3d 251, 267 (Pa. 2013). The

Act does not make specific reference to an evaluation of the bond between

parent and child but our case law requires the evaluation of any such bond.

See In re E.M., 533 Pa. 115, 620 A.2d 481, 484 (1993). However, this Court

has held that the trial court is not required by statute or precedent to order a

formal bonding evaluation performed by an expert. In re K.K.R.-S., 958 A.2d
529, 533 (Pa. Super. 2008).

      Mother claims the trial court erred when it terminated her parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(2). We disagree.

      The Children have been in placement in excess of twelve months. OCY

placed the Children in foster care in July of 2014 after, as we detail above,

Mother and Father demonstrated repeatedly that they were unable to care for

them properly. They remained in foster care at the time of the hearing.

      Dr. Russell testified to the volatility in Mother’s relationship with Father

and her continuing pattern of unstable behavior. N.T. 11/03/2017, at 150.

Dr. Russell opined that neither parent could provide safety or permanency for

the Children. N.T., 11/03/2017, at 175, 211.

      Ms. Wise testified that, despite her efforts, Mother and Father refused

to cooperate when she attempted to implement Dr. Russell’s reunification

plan. N.T. 11/06/2017, at 445-446. According to Ms. Wise, Mother and Father


                                     - 13 -
J-S22033-18


did not agree with the plan and had no intention of complying with it.     N.T.

11/06/2017, at 447-448. She went on to testify to numerous failures on the

part of Mother and Father to comply with the goals set forth to reunify them

with their Children, such as their failure to attend therapy sessions, their

failure to renovate their home, and their failure to engage with the Children’s

medical and mental health providers. N.T., 11/06/2017, at 449-450, 451,

452-453.

      Ms. Johnson observed that Mother and Father had significant problems

caring for the Children on a daily basis, problems that were magnified by the

Children’s special needs and emotional disabilities. N.T. 10/31/2017, at 60-

61. Ms. Johnson observed frequent verbal altercations between Mother and

Father, including yelling and screaming, slamming doors, and cursing that

often played out in the presence of the Children and had an observable

negative impact on them. N.T. 10/31/2017, at 61-62, 63.

      Despite OCY’s efforts, the conditions that led to the Children’s placement

continue to exist more than twelve months after they entered placement. The

trial court did not abuse its discretion when it terminated Mother’s parental

rights pursuant to 23 Pa.C.S.A. § 2511(a)(2).

      Mother also claims that the trial court erred when it terminated her

parental rights pursuant to 23 Pa.C.S.A. § 2511(b). We again disagree.

      Ms. Serino testified, “from the beginning, there were areas of concern”

regarding Mother and Father. N.T. 11/03/2017, at 254. Mother and Father


                                    - 14 -
J-S22033-18


would not consistently call the Children, which would upset them.         N.T.

11/03/2017, at 273. During visits with their parents, Mr. Serino noted the

Children     behaved   differently,   whining,   withdrawing,   and   becoming

increasingly defiant. N.T., 11/03/2017, p. 259-261. As time went on, the

Children became less excited about their parents’ visits, especially when the

parents had missed the prior visit. N.T. 11/03/2017, at 260. Before visits at

Mother and Father’s home, V.I.M.B. stated numerous times that she was

afraid to go to her parents’ house. N.T., 11/03/2017, at 262. Mr. Serino

testified that Mother and Father were “the worst parents” that he had ever

worked with, calling them, “uncooperative,” “mean-spirited,” “threatening,”

and ‘"menacing.” N.T. 11/03/2017, at 275-276.

     Dr. Russell testified that he did not observe any evidence that the

Children suffered any anxiety, loss, sadness, or disruption at or after the

separation from their parents and that they need to be placed in an

environment that provides them with consistency and structure.            N.T.

11/03/2017, at 173-174, 177, 180.

     Our review of the record reveals that the trial court did not abuse its

discretion when it terminated Mother’s parental pursuant to 23 Pa.C.S.A.

§ 2511(b).

     Accordingly, for the reasons stated above, we affirm the decree of the

Court of Common Pleas of Montgomery County that terminated Mother’s

parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2) and (b).


                                      - 15 -
J-S22033-18


     Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/21/18




                          - 16 -